DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. The Applicant argues that Lanfermann fails to remedy the deficiencies of Tehrani and Denk. Specifically, Lanfermann fails to disclose, teach, or suggest at least the feature that "the electromyography signal is measured independently of the posture signal and breathing signal" as recited in present independent claims 1 and 10. This argument is fully considered but is not persuasive. The claim as recited in the claim set 06/06/2022 requires that “the electromyography signal is received independently of the posture signal and the breathing signal.” Neither the claim, nor the specification specify any requirement or any meaning as to what it considers to be “independently” measuring EMG with posture and breathing signal. The Applicant points to Fig 2, to show that the EMG sensor is independent of posture and breathing signal. However, Figure 2 shows nothing more than an EMG patch having a contact area and an accelerometer positioned as part of the patch. Therefore, the Examiner has looked to the dictionary for the meaning of “independently” which is recited to be “without being influenced or controlled in any way by the other” (Cambridge dictionary). The Examiner has previously relied on Lanfermann to show that it is known to provide a system wherein the EMG sensor is separate and independent of the movement sensor (posture signal) and respiratory sensor (breathing signal” as clearly presented in figure 1. Additionally paragraph 0033 discusses providing each sensor on a different limb of a subject. Therefore, it is understood that Lanfermann clearly shows determining/measuring EMG signal independently from the posture and breathing signals.  
It is also noted that the specifically in paragraph 0018 recites that “the EMG signal is measured/determined independently of the posture signal and breathing signal”. The Applicant is encouraged to revise “received” to “measured” or “determined” in order to avoid new subject matter issues. 
The Applicant relies on similar arguments for dependent claims. For at least the reasons cited above, the arguments are considered not persuasive. Therefore, it is respectfully submitted by the Examiner that dependent claims 2-8 and 11-16 remain rejected over the cited references above. 
AMENDMENT AND RESPONSE UNDER 37 CFR § 1.116 
Page 10
Conclusion
Title: DEVICE AND METHOD FOR DETERMINING AND/OR MONITORING THE RESPIRATORY EFFORT OF A SUBJECTAny inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792